SCHWARTZ, Chief Judge.
The defense judgment entered pursuant to a directed verdict below is reversed for a new trial because, contrary to the trial court’s determination, evidence that a ladder which was defective both before and after-wards collapsed while being used by the plaintiff in a normal manner was more than sufficient to raise a reasonable inference that — and thus a jury question whether — the defect caused the accident. See Bianchi v. Garber, 528 So.2d 969 (Fla. 4th DCA 1988); Goode v. Walt Disney World Co., 425 So.2d 1151 (Fla. 5th DCA 1982), pet. for review denied, 436 So.2d 101 (Fla.1983); Roach v. Raubar, 362 So.2d 84 (Fla. 3d DCA 1978); Fletcher v. Petman Enters., Inc., 324 So.2d 135 (Fla. 3d DCA 1975).
Reversed.